Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-11 is/are rejected under 35 U.S.C. 102 (a)(12) as being anticipated by MIYAKE et al. (US 20170025158).
As to claim 1, MIYAKE discloses, a radiation image display apparatus [Fig. 1, Diagnostic Console 3] comprising:
a displayer [Fig. 1, display unit 34] ; and
a display controller[Fig. 1, controller 31] that displays, on the displayer, a dynamic image constituted of a plurality of frame images and a graph corresponding to the dynamic image [,The diagnostic console 3 is a moving image processing device for obtaining the dynamic image from the imaging console 2 and displaying the obtained dynamic image such that a doctor reads the same to diagnose. A dynamic image formed of a plurality of frame images to display according to operation of an operator (Abstract, par. [0012]). A graph in which the index value indicated by the broken line in FIGS. 5 and 8 (that is to say, the distance D between the apex of lung and the diaphragm (that is to say, the height D in the vertical direction of the diaphragm) in FIG. 5, is represented along the ordinate and time t is represented along the abscissa is displayed, for example (Fig. 10B, display section 70, and par. [0102]).
wherein the display controller displays, on the graph, frame information of the frame images displayed  on the displayer [In the index value display section 70, characters of “displayed frame”, an arrow, a line and the like in the graphical display indicate the frame to which the frame image of the dynamic image displayed on the dynamic image display section 40 belongs such that the operator (doctor) may understood at a glance to which frame the frame image of the dynamic image currently displayed on the dynamic image display section 40 belongs (par. [0103]) (i.e., frame information on the graph].
Claim 10 is a computer readable storage medium analogous to image display apparatus claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 10. MIYAKE further discloses a storage medium (Fig. 1, item 32). 
As to claim 2, MIYAKE further discloses wherein the frame information is information indicating frame numbers of the dynamic image [Meanwhile, it is also possible to configure to indicate to which frame the frame image of the dynamic image displayed on the dynamic image display section 40 belongs by the number of the frame image, by a progress bar or the like, for example, in place of indicating the same by the characters, the arrow, the line and the like  (par. [0104])].
As to claim 3, MIYAKE further discloses wherein the graph is a graph in which an horizontal axis indicates the frame numbers, and the display controller displays, on the graph, a longitudinal line corresponding to the frame numbers [As shown in Fig. 10B, the horizontal axis of the graph indicates time t of the image frame in the plurality of frames of the dynamic image (for example t=0, t=1, … and so on) and t indicates the number of the frame image of the dynamic image displayed on the dynamic image display section 40 (Fig. 10B and par. [0104]. Display section 70, characters of “displayed frame”, an arrow, a line (longitudinal line) and the like in the graphical display indicate the frame to which the frame image of the dynamic image displayed on the dynamic image display section 40 belongs such that the operator (doctor) may understood at a glance to which frame the frame image of the dynamic image currently displayed on the dynamic image display section 40 belongs (Fig. 10B and par. [0103]), i.e. vertical line indicates the frame number on the horizontal axis t.].
As to claim 5, MIYAKE further discloses wherein the dynamic image includes at least one among an original dynamic image, an analysis dynamic image obtained by applying predetermined image processing to image data of the original dynamic image, and a related dynamic image related to at least either the original dynamic image or the analysis dynamic image [the claim is completely satisfied by displaying one of the recited images. Fig. 10B shows a frame image of the dynamic image (original dynamic image) displayed on the dynamic image display section 40].
As to claim 7, MIYAKE further discloses wherein the display controller plays back, as a moving image, at least one among the original dynamic image, the analysis dynamic image, and the related dynamic image [ The display unit 34 plays back to display the dynamic image (original dynamic image) and displays various data and an instruction content and the like input from the operating unit 33 in response to an instruction of a display signal input from the controller 31 (par. [0056]). The diagnostic console 3 is a moving image processing device for obtaining the dynamic image (original dynamic image) from the imaging console 2 and displaying the obtained dynamic image such that a doctor reads the same to diagnose (par. [0051])].
As to claim 8, MIYAKE further discloses wherein the display controller displays and plays back the dynamic image on the displayer [he display unit 34 plays back to display the dynamic image and displays various data and an instruction content and the like input from the operating unit 33 in response to an instruction of a display signal input from the controller 31 (par. [0056]).
As to claim 9, MIYAKE further discloses wherein the display controller displays an icon for instructing playback of the dynamic image at a position where the icon and the graph do not overlap [In Fig. 10B a dynamic image playback operating section 50 is provided below the dynamic image display section 40 on the diagnostic screen (at a position do not overlap with the graph), and it is possible to rewind, play back, pause, stop, fast-forward the dynamic image displayed on the dynamic image display section 40 by clicking a button icon displayed thereon (par. [0101)].
Claim 11 is a computer readable storage medium analogous to image display apparatus claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 11. MIYAKE further discloses a radiation image analysis apparatus that can apply predetermined image processing to dynamic image data constituted of a plurality of frame images to generate analysis dynamic image data [dynamically imaging a chest of a subject to analyze a pulmonary ventilation function and a pulmonary blood stream by the dynamic image taking/diagnostic system is hereinafter mainly described (par.[0029]). Next, operation in the diagnostic console 3 is described. In the diagnostic console 3, when a series of frame images of the dynamic image is received from the imaging console 2 through the communicating unit 35, the image analytical processing illustrated in FIG. 3 is executed by cooperation of the controller 31 and the image analytical processing program stored in the storage unit 32 (par. [0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by MIYAKE et al. (US 20170025158) as applied to claim 5 above, and further in view of Muraoka et al. (US 20130156267).
As to claim 6, MIYAKE displays one original dynamic image (Fig. 10B), but does not disclose wherein the display controller displays, on the displayer, at least two among the original dynamic image, the analysis dynamic image, and the related dynamic image next to each other.
The claim is completely satisfied by displaying two of the recited dynamic images.
 Muraoka discloses a diagnosis assistance system. The system includes, an imaging unit, an analysis unit, an operation unit, and a display unit. The analysis unit extracts a subject region from each of the plurality of image frames generated by the imaging unit (Abstract). As shown in Fig. 17  waveforms 341d and such feature quantity numeric values 341e may be displayed only for a selected region. By observing such a waveform 341d regarding the selected region, the physician can grasp whether or not there is a decrease of the local ventilatory function, or the like. Moreover, by confirming the feature quantity numeric values 341e calculated from this waveform 341d, it becomes possible to perform confirmation about the ventilator impairment determined from the waveform. Moreover, it becomes possible to perform the diagnosis by comparing the waveform of the selected region with the waveform of the region horizontally symmetric thereto (Fig. 17 par. (0172).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Muraoka to modify the apparatus of MIYAKE by displaying, on the displayer, at least two among the original dynamic image, the analysis dynamic image, and the related dynamic image next to each other in order to provide a GUI-containing system that effectively utilizes an image imaged dynamically, integrates information for use in the diagnosis into a visual series, and enables even a physician, who has little experience with the stethoscope, to carry out accurate diagnosis )par. [0007]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665